Citation Nr: 1022500	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  00-06 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
residuals of a fractured left ankle.

2.  Entitlement to an increased evaluation for residuals of a 
fractured left ankle, currently assigned a 20 percent 
disability evaluation.



REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to June 
1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 2000 and July 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The January 2000 rating decision denied reopening the 
Veteran's claim for service connection for a low back 
disorder.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  In a 
decision dated in March 2001, the Board reopened the claim 
for service connection for a back disorder, but denied the 
claim on the merits.  The Veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and in an Order dated in April 2003, the Court 
vacated the Board's March 2001 decision and remanded the case 
to the Board.  The Board subsequently remanded the Veteran's 
claim for further development in October 2003.  That 
development was completed, and the case was returned to the 
Board for appellate review.  In a decision dated in July 
2004, the Board once again reopened the Veteran's claim for 
service connection for a back disorder, but remanded the 
merits of the claim for further development.  That 
development was completed, and the case was returned to the 
Board for appellate review.

The July 2002 rating decision denied an increased evaluation 
for residuals of a fractured left ankle.  The Veteran 
appealed that decision, and in a January 2004 rating 
decision, the RO increased the Veteran's evaluation for his 
left ankle disability to 20 percent effective from September 
28, 2001.  The case was subsequently referred to the Board 
for appellate review.  The Board remanded the case for 
further development in July 2004.  That development was 
completed, and the case was returned to the Board for 
appellate review.

A hearing was held on March 24, 2004, by Cheryl L. Mason, a 
Veterans Law Judge, in St. Louis, Missouri.  Another hearing 
was held on February 7, 2007, by means of video conferencing 
equipment with the appellant sitting in St. Louis, Missouri, 
before Kathleen K. Gallagher, a Veterans Law Judge, sitting 
in Washington, DC.  These Veterans Law Judges were designated 
by the Chairman to conduct the hearings pursuant to 38 
U.S.C.A. § 7107(c), (e)(2) and are among the panel of judges 
rendering the determination in this case.  Transcripts of the 
hearing testimony are in the claims file.

In a September 2007 decision, the Board denied the claims for 
service connection for a low back disorder and for an 
increased evaluation for residuals of a fractured left ankle.  
The Veteran then appealed the Board's decision to the Court, 
and in a memorandum decision dated in October 2009, the Court 
vacated the Board's September 2007 decision with respect 
those issues and remanded the case to the Board.
	
The Board notes that the Veteran's claims for an increased 
evaluation for otitis media with tympanoplasty, tinnitus, and 
bilateral hearing loss were also denied in the September 2007 
decision.  The Veteran appealed the denial of those issues to 
the Court, but the Court affirmed that portion of the 
decision in the October 2009 memorandum decision.  
Accordingly, those issues no longer remain in appellate 
status, and no further consideration is required.

The Board further notes that the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a right knee disorder also remains on 
appeal.  However, that issue is the subject of a separate 
decision.

The Board observes that additional evidence has been 
received, namely VA medical records, which were not 
previously considered by the RO.  However, the Veteran 
submitted a waiver of the RO's initial consideration of the 
evidence in July 2007.  Therefore, the Board will consider 
this newly obtained evidence and proceed with a decision.

The issue of entitlement to an increased evaluation for 
residuals of a fracture left ankle will be addressed in the 
REMAND portion of the decision below and is REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  A low back disorder has not been shown to be causally or 
etiologically related to the Veteran's military service or to 
a service-connected disorder.


CONCLUSION OF LAW

A low back disorder was not incurred in active service, and 
is not proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  

The Board does acknowledge that the RO did not provide the 
Veteran with notice prior to the initial rating decision in 
January 2000.  Nevertheless, the RO did send the Veteran 
letters in April 2002 and October 2004, which did meet the 
notification requirements.  The Board finds that any defect 
with respect to the timing of the notice requirement was 
harmless error.

In this regard, the Board notes that, while notice provided 
to the Veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the Veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  After the notice was provided, the Veteran's claim 
for service connection for a low back disorder was 
readjudicated in a supplemental statement of the case (SSOC).  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim and testifying at hearings before the Board.  
Viewed in such context, the furnishing of notice after the 
decision that led to this appeal did not compromise the 
essential fairness of the adjudication.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 
F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the Veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that 
was necessary to substantiate his claim for service 
connection.  Specifically, the April 2002 letter stated that 
in order to establish service connection the evidence must 
show that he had an injury in military service or a disease 
that began in, or was made worse during, military service or 
that there was an event in service that caused injury or 
disease; that he has a current physical or mental disability; 
and that there is a relationship between his current 
disability and an injury, disease, or event in military 
service.  The October 2004 letter indicated that establishing 
service connection on a secondary basis requires evidence of 
a current physical or mental condition and evidence that a 
service-connected disability either caused or aggravated his 
claimed disorder.  Additionally, the February 2000 and 
statement of the case (SOC) and the December 2003 and 
November 2005 supplemental statements of the case (SSOC) 
notified the Veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim.  

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA would seek 
to provide.  In particular, the October 2004 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service treatment records, military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2004 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The April 
2002 and October 2004 letters also requested that he complete 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the 
October 2004 letter informed the Veteran that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency. 

Further, the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Those five elements include:  1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for a low back 
disorder, but he was not provided with notice of the type of 
evidence to establish a disability rating or an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the Veteran pertaining to disability 
ratings in service connection claims as well as effective 
dates, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the Veteran is not entitled to service 
connection for a low back disorder.  Thus, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as his VA medical records, private medical 
records, and Social Security Administration (SSA) records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  He was also provided the opportunity to 
testify at two hearings before the Board.

In addition, the Veteran was afforded VA examinations in 
October 1999 and October 2005 in connection with his claim 
for service connection for a low back disorder.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As will be discussed below, the Board finds that the October 
1999 and August 2005 VA medical opinions obtained in this 
case are more than adequate, as they are predicated on a full 
reading of the service treatment records as well as the 
private and VA medical records contained in the Veteran's 
claims file.  They consider all of the pertinent evidence of 
record, to include the statements of the appellant, and 
provide a complete rationale for the opinions stated, relying 
on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a low back 
disorder.  His service treatment records are negative for any 
complaints, treatment, or diagnosis of a low back disorder, 
and the medical evidence of record does not show that the 
Veteran sought treatment or was diagnosed with bilateral a 
back disorder until many decades following his separation 
from service.  Indeed, the Veteran himself has reported that 
his back pain began in the 1990s.  Therefore, the Board finds 
that a low back disorder did not manifest in service or for 
many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of a 
low back disorder, the Board notes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability. See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).

In addition to the lack of evidence showing that a low back 
disorder manifested during active duty service or within 
close proximity thereto, the medical evidence of record does 
not link any current diagnosis of a low back disorder to the 
Veteran's active service.  As noted above, the record shows 
that there were no complaints, treatment, or diagnosis of a 
low back disorder in service.  As such, there is no injury, 
disease, or event to which a current disorder could be 
related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Moreover, the August 2005 VA examiner opined that the 
Veteran's low back disorder was not related to his military 
service.  Therefore, the Board finds that a low back disorder 
did not manifest during service and has not been shown to be 
causally or etiologically related to an event, disease, or 
injury in service.  

As to the Veteran's claim that he currently has a low back 
disorder that is related to his service-connected left ankle 
disability, the Board also finds that the more probative 
medical evidence of record does not support such a 
conclusion.  Although the Veteran has a current diagnosis of 
a back disorder and is service-connected for residuals of a 
fractured left ankle, the medical evidence has not 
established a relationship between these disorders.  In this 
regard, the October 1999 VA examiner stated that there was no 
correlation between a left ankle fracture or injury and the 
Veteran's low back complaints.  Instead, he commented that it 
was more likely due to a degree of degenerative disk disease 
as noted on the MRI, which in his opinion was an aging 
phenomenon and not related to the left ankle.  The October 
1999 VA peripheral nerves examiner also stated that the 
relationship between the Veteran's back disorder and his 
ankle was impossible to prove.  He explained that an 
examination did not define a set of circumstances that would 
be conducive to biomechanical overloading rather than the 
much more probable disk degeneration to which everyone is 
subject to some extent.  He also noted that the supposition 
that differences in leg length was likely to be responsible 
was difficult to accept because the Veteran did not improve 
with use of a heel lift.  As such, the October 1999 VA 
peripheral nerves examiner concluded that it was impossible 
to say whether there was any relationship between the 
Veteran's back disorder and the minimal changes that were 
present in his lower extremities.  In addition, the August 
2005 VA joints examiner opined that the Veteran's low back 
disorder was not related to his left ankle disorder.  

The Board does acknowledge the June 1999 letter submitted by 
a VA physician opining that the Veteran's low back disorder 
was more likely than not due to the biomechanical loading 
over the years favoring the left ankle.  The Board also notes 
that VA medical records dated in July 2005 document the 
Veteran as having low back pain that is probably secondary to 
biomechanical loading.  However, the law is clear that it is 
the Board's duty to assess the credibility and probative 
value of evidence, and provided that it offers an adequate 
statement of reasons and bases, the Board may favor one 
medical opinion over another.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the 
Board may adopt a particular independent medical expert's 
opinion for its reasons and bases where the expert has fairly 
considered the material evidence of record).  The Board, of 
course, is not free to reject medical evidence on the basis 
of its own unsubstantiated medical conclusions.  Flash v. 
Brown, 8 Vet. App. 332 (1995).  

After weighing the medical evidence, the Board finds the 
October 1999 and August 2005 VA examiners' opinions to be 
more probative.  The June 1999 and July 2005 VA physicians 
did not indicate that the Veteran's claims file was available 
for review, and their opinions rest on incomplete 
information.  The June 1999 VA physician noted that the 
Veteran had previously fallen due to his left ankle in the 
1980s and opined that his back disorder was more likely than 
not due to biomechanical loading, such as walking and 
standing, over the years favoring the left ankle.  The July 
2005 VA physician merely stated that the Veteran's low back 
pain was probably secondary to biomechanical loading.  The 
latter physician did not provide any explanation or rationale 
for his statement.  The Board notes that a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record. Miller 
v. West, 11 Vet. App. 345, 348 (1998).  Moreover, neither 
physician discussed or accounted for the Veteran's relatively 
normal gait demonstrated on physical examinations or the 
decades-long gap between his left ankle injury and the onset 
of his current low back disorder.  Although the June 1995 VA 
physician did note x-rays, an MRI, and a nerve conduction 
study, he did not account for the findings of spina bifida or 
degenerative changes seen on such imaging.  It would have 
been helpful if the physicians had brought their expertise to 
bear in this manner regarding medically known or theoretical 
causes of degenerative changes and had explained why it was 
more likely that the Veteran's back disorder was related to 
his left ankle disability as opposed to other common causes 
of degenerative changes.  

In contrast, the October 1999 and August 2005 VA examiners 
offered their opinions based on a review of all of the 
evidence, including the Veteran's complete service treatment 
records, post-service treatment records, and lay statements, 
and offered a thorough rationale for the opinion reached that 
is clearly supported by the evidence of record.  Indeed, the 
October 1999 VA examiner did review the June 1999 letter, and 
when the August 2005 examiner reviewed the claims file, it 
also contained the June 1999 and July 2005 opinions discussed 
above.  

The October 1999 VA joints examiner noted the Veteran's 
reports regarding the late onset of his back disorder.  In 
this regard, he observed that the Veteran had previously told 
the July 1995 VA examiner that that his back pain began in 
1993, and he told the October 1999 VA joints examiner that it 
began in 1994 around the time of his knee injury.  A 1998 
clinical evaluation at a VA hospital also noted that the 
Veteran had had back pain since 1992.  In addition, the 
examiner commented that the Veteran's gait was only a mild 
variation of normal, despite the weakness noted, and he 
observed that the MRI suggested degenerative disc disease at 
L4-5 with no disc herniation.  The examiner did observe that 
the Veteran had a history of a left ankle injury and 
weakness, but stated that he did not agree that abnormal 
mechanical loading to the back as a result of the left ankle 
was truly a causative factor.  Instead, he believed that the 
back pain was more likely due to a degree of degenerative 
disc disease, which is an aging phenomenon and not related to 
the left ankle.  

As previously noted, the October 1999 VA peripheral nerves 
examiner explained that an examination of the Veteran did not 
reveal a set of circumstances that would be conducive to 
biomechanical overloading rather than the much more probable 
disk degeneration.  Indeed, he indicated that the evidence of 
the magnetic image made it clear that the Veteran suffered 
form a degenerative condition that resulted in a degree of 
instability at that joint.  He also noted that the Veteran 
did not improve with the use of a heel lift, which made him 
doubt the suggestion that differences in leg length was 
likely to be responsible.  

In addition, the August 2005 VA examiner observed that the 
Veteran's low back pain began long after his left ankle 
injury and long after he had been walking with a mild 
footdrop because of weakness.  He also noted that the 
Veteran's gait abnormality was mild and commented that no 
significant abnormal mechanical stresses are applied to the 
Veteran's back due to his gait.  As such, the examiner 
believed that the Veteran's current low back disorder was 
more likely than related to aging rather than his left ankle 
disability.  

Based on the foregoing, the October 1999 and August 2005 VA 
examiners reviewed the claims file and performed physical 
examinations, and they provided thorough rationales for their 
opinions.  In fact, unlike the June 1999 and July 2005 VA 
physicians, they discussed the long gap between the Veteran's 
left ankle injury and footdrop and the onset of his current 
low back disorder and noted that he had a relatively normal 
gait during physical examination.  In addition, they cited to 
and discussed other factors that may have caused the 
Veteran's low back disorder, such as the degeneration seen on 
MRIs that is typically associated with aging.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that it 
is what an examiner learns from the claims file for use in 
forming the expert opinion that matters and that, when the 
Board uses facts obtained from one opinion over another, it 
is incumbent upon the Board to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment).

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Kightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
greater probative weight to the opinions from the October 
1999 and August 2005 VA examiners who had the benefit and 
review of all pertinent medical records and who provided a 
thorough rationale supported by the record.  Thus, service 
connection for a low back disorder is not warranted on a 
secondary basis.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a low back disorder.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a low back disorder is not warranted.  
Although the Veteran contends that he currently has a back 
disorder that is related to his military service, the Veteran 
is not a medical professional competent to render an opinion 
on matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for a low back disorder is denied.


REMAND

Reasons for Remand:  To provide the Veteran with proper 
notice and to afford him a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

In this case, it does not appear that the appellant has been 
adequately notified in connection with his claim for an 
increased evaluation for residuals of a fractured left ankle.  
In this regard, the record contains letters dated in April 
2002 and October 2004 informing the Veteran that the evidence 
must show that his disability has worsened.  Those letters 
also notified him of the division of responsibilities in 
obtaining the evidence.  However, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  The Board 
notes that the April 2002 and October 2004 notice letters did 
not provide an explanation as to the type of evidence that is 
needed to establish a disability rating and an effective 
date.

In addition, the law requires VA to notify the claimant that, 
to substantiate a claim, the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration.  Finally, the notice 
must provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to 
obtain) that are relevant to establishing her or his 
entitlement to increased compensation.  However, the notice 
required by section 5103(a) need not be specific to the 
particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  Nevertheless, the Board 
notes that the Veteran has not been provided proper notice in 
connection with his claim for an increased evaluation in 
accordance with Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  Thus, the case must be remanded for the 
purpose of providing the Veteran proper notice.
In addition, the Board notes that the Veteran was last 
afforded a VA examination in August 2005 in connection with 
his claim for an increased evaluation for residuals of a 
fractured left ankle.  As such, it has been nearly five years 
since his left ankle was last examined.  Moreover, the Court 
noted in the October 2009 memorandum decision that the 
Veteran has contended that alternative diagnostic codes 
should be considered to properly evaluate the nerve damage 
and muscle problems that he identified at his March 2004 
hearing.  The August 2005 VA examiner did indicate that the 
Veteran had a left footdrop with mild to moderate weakness of 
ankle dorsiflexors.  However, there was no further discussion 
of whether there was any other nerve damage or muscle 
problems found during the physical examination and whether 
such symptomatology is a manifestation of the Veteran's 
service-connected left ankle disability.  Therefore, the 
Board finds that a VA examination is necessary to ascertain 
the current severity and manifestations of the Veteran's 
service-connected residuals of a fractured left ankle.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the Veteran a 
notice letter in connection with his 
claim for an increased evaluation for 
residuals of a fractured left ankle.  
The letter should state what evidence is 
necessary to substantiate a claim for an 
increased evaluation.  

In particular, the letter should include 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The letter should also notify him that, 
to substantiate a claim, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening 
or increase in severity of the 
disability.  The letter should further 
inform him that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration.  Finally, the 
notice must provide examples of the 
types of medical and lay evidence that 
the Veteran may submit (or ask the VA to 
obtain) that are relevant to 
establishing his entitlement to 
increased compensation.  See Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009)

2.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected residuals of fracture 
left ankle.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the Veteran's service-
connected left ankle disability.  The 
examiner should report all signs and 
symptoms necessary for rating the 
Veteran's disability under the rating 
criteria, to include the range of motion 
of the left ankle in degrees and whether 
there is ankylosis.  If there is 
ankylosis, the examiner should state 
whether it is in plantar flexion at less 
than 30 degrees; in plantar flexion 
between 30 and 40 degrees; in 
dorsiflexion between 0 and 10 degrees; 
in plantar flexion at more than 40 
degrees; in dorsiflexion at more than 10 
degrees or with abduction, adduction, 
inversion, or eversion deformity.  The 
presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness should also be noted, as should 
any additional disability due to these 
factors.

The examiner should also identify and 
describe all neurological and muscular 
manifestations of the Veteran's service-
connected left ankle disability.  In so 
doing, he or she should opine as to 
whether any neurological or muscular 
symptoms, such as foot drop and muscle 
damage, are attributable to the 
Veteran's service-connected residuals of 
a fractured left ankle.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  The SSOC should address whether 
the Veteran is entitled to a higher or 
separate evaluation for nerve damage or 
muscle problems associated with his 
service-connected left ankle disability.
The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________                           
__________________________
  KATHLEEN K. GALLAGHER			    CHERYL L. MASON
         Veterans Law Judge,			   Veterans Law 
Judge,
     Board of Veterans' Appeals			Board of 
Veterans' Appeals

____________________________
MICHELLE L. KANE
	                                                  Veterans 
Law Judge, 
	                                                Board of 
Veterans' Appeals


 Department of Veterans Affairs


